Case reversed and remanded by
Supreme Court opinion filed 6/10/02
Cert granted by Supreme Court
order filed 12/10/01
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT A. SCARDELLETTI; FRANK
FERLIN, JR.; JOEL PARKER; DON BUJOLD,
as Trustees of the Transportation
Communications International Union
Staff Retirement Plan,
Plaintiffs-Appellees,

v.

GEORGE THOMAS DEBARR, Individually
and as representatives of a class of all
persons similarly situated; ANTHONY
SANTORO, SR.,
Defendants-Appellees,

and

DONALD A. BOBO; R. I. KILROY; F. T.
LYNCH; FRANK MAZUR,
                                           No. 99-2619
Defendants,

v.

ROBERT J. DEVLIN; RETIRED EMPLOYEES
PROTECTIVE ASSOCIATION,
Movants-Appellants,

and

A. MEADERS; JAMES H. GROSKOPF;
THOMAS C. ROBINSON; DOYLE W.
BEAT; MIRIAM E. PARRISH; ROBERT A.
PARRISH; DESMOND FRASER; JAMES L.
BAILEY; DOROTHY DEERWESTER;
THOMAS J. HEWSON; CLAY B. WOLFE;
KENNETH B. LANE; BRIAN A. JONES;
CHARLES O. SWASY,
Parties in Interest.
ROBERT A. SCARDELLETTI; FRANK
FERLIN, JR.; JOEL PARKER; DON BUJOLD,
as Trustees of the Transportation
Communications International Union
Staff Retirement Plan,
Plaintiffs-Appellees,

v.

GEORGE THOMAS DEBARR, Individually
and as representatives of a class of all
persons similarly situated; ANTHONY
SANTORO, SR.,
Defendants-Appellees,

and

DONALD A. BOBO; R. I. KILROY; F. T.
LYNCH; FRANK MAZUR,
                                           No. 00-1411
Defendants,

v.

ROBERT J. DEVLIN; RETIRED EMPLOYEES
PROTECTIVE ASSOCIATION,
Movants-Appellants,

and

A. MEADERS; JAMES H. GROSKOPF;
THOMAS C. ROBINSON; DOYLE W.
BEAT; MIRIAM E. PARRISH; ROBERT A.
PARRISH; DESMOND FRASER; JAMES L.
BAILEY; DOROTHY DEERWESTER;
THOMAS J. HEWSON; CLAY B. WOLFE;
KENNETH B. LANE; BRIAN A. JONES;
CHARLES O. SWASY,
Parties in Interest.

                   2
ROBERT A. SCARDELLETTI; FRANK
FERLIN, JR.; JOEL PARKER; DON BUJOLD,
as Trustees of the Transportation
Communications International Union
Staff Retirement Plan,
Plaintiffs-Appellees,

v.

GEORGE THOMAS DEBARR, Individually
and as representatives of a class of all
persons similarly situated; ANTHONY
SANTORO, SR.,
Defendants-Appellees,

and

DONALD A. BOBO; R. I. KILROY; F. T.
LYNCH; FRANK MAZUR,
                                           No. 00-1525
Defendants,

v.

ROBERT J. DEVLIN; RETIRED EMPLOYEES
PROTECTIVE ASSOCIATION,
Movants-Appellants,

and

A. MEADERS; JAMES H. GROSKOPF;
THOMAS C. ROBINSON; DOYLE W.
BEAT; MIRIAM E. PARRISH; ROBERT A.
PARRISH; DESMOND FRASER; JAMES L.
BAILEY; DOROTHY DEERWESTER;
THOMAS J. HEWSON; CLAY B. WOLFE;
KENNETH B. LANE; BRIAN A. JONES;
CHARLES O. SWASY,
Parties in Interest.

                   3
Appeals from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-97-3464-FJM)

Argued: October 31, 2000

Decided: July 27, 2001

Before WILLIAMS and MICHAEL, Circuit Judges, and
Joseph F. ANDERSON, Jr., Chief United States District Judge
for the District of South Carolina, sitting by designation.

_________________________________________________________________

Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge Williams wrote the majority opinion in which Chief Judge
Anderson joined. Judge Michael wrote an opinion concurring in part
and concurring in the judgment.

_________________________________________________________________

COUNSEL

ARGUED: Arthur McKee Wisehart, WISEHART & KOCH, New
York, New York, for Appellants. William Francis Hanrahan,
GROOM LAW GROUP, CHARTERED, Washington, D.C.; Barbara
J. Kraft, BEINS, AXELROD & KRAFT, P.C., Washington, D.C.;
Kenneth M. Johnson, TUGGLE, DUGGINS & MESCHAN, P.A.,
Greensboro, North Carolina, for Appellees. ON BRIEF: KAHN,
SMITH & COLLINS, P.A., Baltimore, Maryland, for Appellants.
Leonie Hassel, GROOM LAW GROUP, CHARTERED, Washington,
D.C., for Appellees Scardelletti, et al.

_________________________________________________________________

                  4
OPINION

WILLIAMS, Circuit Judge:

Appellant Robert Devlin unsuccessfully sought to intervene to
challenge a class action settlement in the United States District Court
for the District of Maryland. Under the class settlement, the trustees
(the new trustees)11 of the Transportation Communications Interna-
tional Union Staff Retirement Plan (the Plan) and the named represen-
tatives of the class2
                    2 agreed to the elimination of cost of living
adjustment ("COLA") benefits that had been previously enacted by
the Plan's former trustees3 3 (former trustees) (we will refer to the
appellees collectively as "the Trustees"). On appeal, Devlin asserts
that he was entitled to intervene before the district court under Federal
Rule of Civil Procedure 24(a) and (b) to challenge the settlement and
that even if the district court properly denied his motion to intervene,
he is nevertheless entitled to appeal from the district court's final
order approving the settlement. Devlin also argues that the district
court's injunction under the All Writs Act prohibiting him from col-
laterally attacking the settlement in another jurisdiction was improper
under Federal Rule of Civil Procedure 65. We conclude that the dis-
trict court did not err in denying Devlin's untimely motion to inter-
vene and that Devlin, therefore, lacks standing to appeal the merits of
the class action settlement. We reverse and remand the district court's
All Writs Act injunction, however, so that the district court may artic-
ulate its reasons for issuing the injunction as required by Federal Rule
of Civil Procedure 65.
_________________________________________________________________
1 The new trustees are Appellees Robert Scardelletti, Frank Ferlin, Joel
Parker, and Don Bujold.
2 Appellee George Thomas Debarr is the named representative of the
Active Subclass. Appellee Anthony Santoro is the named representative
of the Retiree Subclass. Debarr and Santoro are parties both individually
and as class representatives.
3 The former trustees are Appellees Donald Bobo, R.I. Kilroy, F.T.
Lynch, and Frank Mazur.

                  5
I.

The Transportation Communications International Union (TCU) is
a labor union representing approximately 85,000 employees, mostly
in the railroad and service industries. The Plan is a defined benefits
pension plan that covers TCU's officers and employees. In October
1990, the former trustees recommended that the Plan be amended to
add a COLA adjustment equal to the increase in the COLA index for
every three years after a participant's retirement. As a result of the
amendment, which became effective on January 1, 1991, the existing
retirees received increases in their pensions based upon the number
of years they had been retired.

In late 1991, TCU elected new officers and selected the new trust-
ees to replace the former trustees. In 1993, however, it was revealed
that the former trustees had relied upon an incorrect valuation of the
Plan's liabilities in deciding to enact the COLA amendment and that
enactment of the COLA amendment had increased the Plan's liabili-
ties by approximately $20 million. The new trustees believed that
they could not rescind the COLA benefits across the board because,
under ERISA, they were prohibited from amending the Plan to reduce
accrued benefits. See 29 U.S.C.A. § 1054(g)(1) (providing that
accrued benefits "may not be decreased by amendment of the plan").4  4
Accordingly, they amended the Plan to "freeze the COLA as it per-
tain[ed] to the future service accrual for active employees," (J.A. at
3), thereby "eliminating COLA increases based on future service
under the Plan." (Appellee's Br. at 11.) The amendment did not, how-
ever, eliminate the COLA benefits for participants who were retired
as of January 1, 1991.

In January 1995, the new trustees filed suit against the former trust-
ees in the United States District Court for the District of Maryland
seeking damages and an equitable decree declaring the COLA amend-
_________________________________________________________________
4 29 U.S.C.A. §1054(g)(1) provides:

       (g) Decrease of accrued benefits through amendment of plan

       (1) The accrued benefit of a participant under a plan may not
       be decreased by an amendment of the plan, other than an amend-
       ment described in section 1082(c)(8) or 1441 of this title.

                  6
ment void as a product of fiduciary breaches.5 5 See Scardelletti v.
Bobo, 897 F. Supp. 913 (D. Md. 1995); Scardelletti v. Bobo, No.
JFM-95-52 (D. Md. Sept. 8, 1997). The district court found in favor
of the new trustees, agreeing that the former trustees had breached
their fiduciary duties. The district court also concluded that the 1991
COLA benefit was not an accrued benefit for pre-1991 retirees such
as Devlin because it had not been received prior to their retirement.6
                                                                     6
In accordance with the district court's decision, the new trustees
amended the Plan and rescinded the COLA for participants who had
retired prior to January 1, 1991 (the 1997 amendment).

On October 14, 1997, the new trustees filed the present action as
a class action in anticipation of challenges to the 1997 amendment,
seeking a declaration that the 1997 amendment was binding on all
Plan participants or, in the alternative, that the 1991 COLA amend-
ment was void as to all participants. The new trustees' original com-
plaint named Devlin as a class representative for the Retiree Subclass
because he previously had been active in challenging the new trust-
ees' efforts to eliminate the COLA benefits. Devlin, however, refused
to accept the position. The new trustees, therefore, named a new rep-
resentative for the Retiree Subclass, Anthony Santoro.
_________________________________________________________________
5 The new trustees requested "appropriate equitable relief" pursuant to
ERISA § 502(a)(2) and (a)(3) for damages and to nullify the COLA
amendment for all Plan participants.
6 The district court originally concluded that the COLA benefit was an
accrued benefit for pre-1991 retirees. See Scardelletti v. Bobo, 897 F.
Supp. 913, 916 (D. Md. 1995). As noted above, accrued benefits gener-
ally cannot be eliminated by amendments to the plan. See 29 U.S.C.A.
§ 1054(g)(1). The district court, with little elaboration and presumably
relying upon § 1054(g), stated that "[u]nfortunately, the current trustees
are caught between a rock and a hard place to remedy this situation
because ERISA prohibits amendments of the Plan repealing an automatic
COLA." Bobo, 897 F. Supp. at 916. It later reconsidered, however, stat-
ing that "if an employee works with the expectation that she is earning,
and will receive, a pension benefit, an employer may not later decide not
to give her the benefit that it has promised and she has earned. In the
present case, Plan participants who retired prior to 1991 did not work
with the expectation that they would receive a COLA. Thus, the COLA
was not an accrued benefit." See Scardelletti v. Bobo, No. JFM-95-52, at
18-19 (D. Md. Sept. 8, 1997).

                  7
On February 9, 1999, the district court for the District of Maryland
conditionally certified the class pursuant to Federal Rule of Civil Pro-
cedure 23(b)(1)77 and divided it into two subclasses: those who would
benefit from the removal of COLA (the Active Subclass), and those
who would benefit from the retention of COLA (the Retiree Sub-
class). In May 1999, with the assistance of a magistrate judge, the
new trustees and the class representatives agreed upon a settlement
under which the COLA benefits would be eliminated in exchange for
certain other benefits. Under the proposed settlement, it was agreed
that the district court would enter a consent order declaring the 1991
COLA benefit void at its inception.

In the meantime, Devlin and four other retirees 8 were pursuing
actions in the Southern District of New York alleging claims under
the ADEA and ERISA against TCU relating to their death benefits
and medical benefits. They also included a claim relating to the 1997
_________________________________________________________________
7 Rule 23(b)(1) provides,

        (b) Class Actions Maintainable. An action may be maintained as
        a class action if the prerequisites of subdivision (a) are satisfied,
        and in addition:

        (1) the prosecution of separate actions by or against individual
        members of the class would create a risk of

        (A) inconsistent or varying adjudications with respect to individ-
        ual members of the class which would establish incompatible
        standards of conduct for the party opposing the class, or

        (B) adjudications with respect to individual members of the class
        which would as a practical matter be dispositive of the interests
        of the other members not parties to the adjudications or substan-
        tially impair or impede their ability to protect their interests . . . .

Fed. R. Civ. P. 23(b)(1).
8 The four other retirees are Andrew Hagan, Thomas Hewson, Steven
Milone, and Frederick Rinckwitz, who, along with Devlin, filed suit indi-
vidually "and `as agents on behalf of all' other retirees and their benefi-
ciaries" against TCU. Devlin v. Transportation Communications Int'l
Union, 173 F.3d 94, 97 (2d Cir. 1999). Hagan, Hewson, Milone, and
Rinckwitz are not involved as individuals in the Maryland litigation,
although Devlin moved to intervene on behalf of himself and the Retired
Employees Protective Association (REPA).

                   8
Amendment, arguing that the 1997 Amendment was motivated by age
discrimination. See Devlin v. Transportation Communications Int'l
Union, 175 F.3d 121, 126 (2d Cir. 1999). On April 13, 1999, the Sec-
ond Circuit affirmed the Southern District of New York's dismissal
of Devlin's COLA claim, stating that "[t]he exact COLA issue that
the appellants are pursuing . . . is being addressed by the district court
in Maryland. . . . It seems eminently sensible that the Maryland dis-
trict court should resolve fully the COLA amendment issue, given
that that court already ruled that the amendment could be repealed as
to those who retired prior to 1991, and that court is already entertain-
ing a suit in which the legality of such a repeal is at issue." Id. at 132.
The Second Circuit also noted that "though Devlin did not want to be
the lead defendant in [the Maryland class action] because the case
was pending in Maryland and Devlin was residing in the Northeast,
the fact remains that Devlin and others in his position can be actively
involved in the case." Id.

Shortly after the Court of Appeals for the Second Circuit affirmed
the dismissal of Devlin's challenge to the 1997 Amendment, Devlin
became interested in the class action pending in the district court in
Maryland. On April 20, 1999, Devlin's counsel sent a letter to the dis-
trict court informally seeking to intervene in the class action. On May
12, 1999, Devlin sent another letter through counsel to the district
court repeating his informal request to intervene and informing the
district court that Devlin was "still await[ing] a response from Your
Honor." (J.A. at 732.) For whatever reason, Devlin did not formally
move to intervene, nor did he take any further action to follow up on
these letters, until September 1999.

On August 27, 1999, the Trustees filed a motion for preliminary
approval of the settlement in the District of Maryland. On September
10, 1999, Devlin finally sought leave to intervene pursuant to Federal
Rule of Civil Procedure 24(a) and (b).9
                                      9 At the November 12, 1999
fairness hearing, the district court denied Devlin's motion to intervene
as "absolutely untimely." (J.A. at 2685.) It then examined the consid-
erations leading to the settlement, heard Devlin's objections, and
approved the settlement. Because Devlin was not a party, the district
_________________________________________________________________
9 Federal Rule of Civil Procedure 24(a) relates to intervention of right,
and Rule 24(b) relates to permissive intervention.

                   9
court also denied Devlin's motions for a preliminary injunction, to
disqualify counsel, and to strike declarations. In approving the settle-
ment, the district court declared the 1991 COLA Amendment "null
and void as of its adoption and of no force or effect." (Supp. J.A. at
948.) On November 24, 1999, Devlin noted his appeal.

On January 4, 2000, Devlin, Hagan, Hewson, Milone, and Rinck-
witz, individually and on behalf of REPA, filed a motion in the
United States District Court for the Southern District of New York
seeking to amend that court's earlier judgment because, they asserted,
the District of Maryland erred in approving the settlement, refusing
to allow Devlin to intervene, and foreclosing Devlin's right to sue for
age discrimination. The Trustees responded by moving in the district
court in Maryland to enjoin Devlin under the All Writs Act in an
effort to dismiss the New York action and to prevent Devlin from
interfering with the Maryland proceedings. On March 10, 2000, the
district court in Maryland granted the injunction, concluding that
Devlin's purpose in bringing the New York action was to interfere
with the settlement.

Devlin raises several arguments on appeal. First, Devlin argues that
the district court erred in denying his motion to intervene. Second,
Devlin argues that he has standing to appeal from the district court's
final order approving settlement even though he did not successfully
intervene because he tried to intervene and objected to the settlement
at the fairness hearing. Third, Devlin argues that the district court
should not have approved the settlement. Finally, Devlin argues that
the district court's All Writs Act injunction prohibiting him from
attacking the settlement in New York was improper under Federal
Rule of Civil Procedure 65. We address each argument in turn.

II.

Devlin first argues that the district court erred in denying his
motion to intervene. The district court denied Devlin's motion to
intervene because it concluded that Devlin's attempt to intervene was
"absolutely untimely" (J.A. at 2577) and that Devlin's interests were
adequately represented by the Retiree Subclass representative, San-
toro. We review the district court's denial of intervention for an abuse

                  10
of discretion. See Virginia v. Westinghouse Elec. Corp., 542 F.2d 214,
216 (4th Cir. 1976).

Devlin sought both intervention of right and permissive interven-
tion. To intervene of right pursuant to Federal Rule of Civil Procedure
24(a), an applicant must satisfy all four of the following requirements:
(1) the application must be timely; (2) the applicant must have an
interest in the subject matter sufficient to merit intervention; (3) the
denial of intervention would impair or impede the applicant's ability
to protect its interest; and (4) the applicant's interest is not adequately
represented by the existing parties to the litigation. See Fed. R. Civ.
P. 24(a); Houston General Ins. Co. v. Moore, 193 F.3d 838, 839 (4th
Cir. 1999). Federal Rule of Civil Procedure 24(b), which addresses
permissive intervention, provides that "[u]pon timely application any-
one may be permitted to intervene in an action: (1) when a statute of
the United States confers a conditional right to intervene; or (2) when
an applicant's claim or defense and the main action have a question
of law or fact in common." Fed. R. Civ. P. 24(b). Under either Rule
24(a) or 24(b), the application for intervention must be timely. See
Fed. R. Civ. P. 24(a) & (b) (requiring "timely application"); Gould v.
Alleco, Inc., 883 F.2d 281, 286 (4th Cir. 1989) ("Both intervention of
right and permissive intervention require "timely application."); see
also Houston General, 193 F.3d at 839 ("[T]imeliness is a cardinal
consideration of whether to permit intervention." (internal quotation
marks omitted)). Although Rule 24 "requires that the motion to inter-
vene be `timely,' . . . it does not attempt to define the term or specify
rigid time limits." United States v. South Bend Community Sch. Corp.,
710 F.2d 394, 396 (7th Cir.1983); see Black v. Central Motor Lines
Inc., 500 F.2d 407, 408 (4th Cir. 1974) (noting that "Rule 24 is silent
as to what constitutes a timely application and the question must
therefore be answered in each case by the exercise of the sound dis-
cretion of the court"). "The purpose of the requirement is to prevent
a tardy intervenor from derailing a lawsuit within sight of the termi-
nal." South Bend, 710 F.2d at 396. To determine whether an applica-
tion for intervention is timely, we examine the following factors: how
far the suit has progressed, the prejudice that delay might cause other
parties, and the reason for the tardiness in moving to intervene. See
Gould, 883 F.2d at 286. Where intervention is of right, "the timeliness
requirement of Rule 24 should not be as strictly enforced as in a case

                   11
where intervention is only permissive." Brink v. DaLesio, 667 F.2d
420, 428 (4th Cir. 1981).

We cannot conclude, under any standard of timeliness, that the dis-
trict court abused its discretion in concluding that Devlin's motion
was untimely. Devlin was aware of his interest in the litigation from
the outset of the case, as demonstrated by his early and continuous
opposition to the removal of the COLA benefits. Nevertheless,
instead of participating in the Maryland litigation, he pursued a sepa-
rate suit in New York and even declined the role of named class rep-
resentative in the Maryland suit. Only after the New York courts
deferred to the Maryland court on the COLA issue did Devlin turn his
attention to the Maryland case. At that point, Devlin still did not for-
mally move to intervene. Although Devlin argues that he was not
aware of his interest in the settlement until the notice of proposed set-
tlement, Devlin's argument is belied by his participation in the New
York case, as well as by his letters, sent to the district court four
months before his formal motion to intervene, that clearly indicate
that he knew that his interests might be impacted by the proposed set-
tlement. (See J.A. at 469 (Letter of April 20, 1999); J.A. at 731 (Letter
of May 12, 1999)); see Hill v. Western Elec. Co. , 672 F.2d 381, 386
(4th Cir. 1982) ("In a class action the critical issue with respect to
timeliness is whether the proposed intervenor moved to intervene as
soon as it became clear that the interests of the unnamed class mem-
bers would no longer be protected by the named class representa-
tives." (internal quotation marks and alterations omitted)); United
States v. Pitney Bowes, Inc., 25 F.3d 66, 71, 74 (2d Cir. 1994)
(affirming denial of intervention where intervenor had constructive
knowledge of his interest for 15 months and actual knowledge for
eight months); cf. South Bend, 710 F.2d at 396 (stating that prospec-
tive intervenor generally must move promptly for intervention as soon
as he "knows or has reason to know that his interests might be
adversely affected by the outcome of the litigation").

We also have no difficulty concluding that Devlin's inexplicable
delay prejudiced the parties because, despite his longstanding aware-
ness of his interest in intervening, Devlin waited until the settlement
negotiations were complete before seeking formally to intervene. See
Hill, 672 F.2d at 386 (stating that the "most important consideration
(in passing on an application for intervention) is whether the delay

                   12
has prejudiced the other parties" (internal quotation marks omitted)).
Devlin's intervention at that point would have likely resulted in fur-
ther delay and substantial additional litigation. As the district court
noted: "If we went to another stage, another degree of complexity it
might make it impossible to achieve any settlement at all no matter
how, no matter how much it would be in everybody's interest to
achieve it." (J.A. at 2784.) The district court also stated that "more
delay wouldn't be to the benefit of the retiree subclass, particularly
those who've retired before 1991 . . . just more delay, more complex-
ity would make it, might make it impossible ever to resolve this issue
which cries for resolution." (J.A. at 2784.); see County of Orange v.
Air California, 799 F.2d 535, 537-38 (9th Cir. 1986) (concluding that
motion to intervene was untimely even though filed just two days
after the parties notified the district court of proposed settlement
because the district court concluded that allowing intervention might
undo the resolution of protracted litigation). We agree with the district
court that the threat of further delay and the prospect of complicated
litigation, which, at that late date might have unraveled the settlement
crafted by the parties, were sufficient bases from which to conclude
that Devlin's untimely motion to intervene prejudiced the parties. In
light of Devlin's delay in seeking to intervene, his lack of explanation
for his extended delay, and the prejudice arising from the further
delay that would necessarily have followed Devlin's intervention, we
cannot conclude that the district court abused its discretion in finding
Devlin's motion for intervention untimely.10 10 Accordingly, we affirm
_________________________________________________________________
10 Devlin also argues that based upon his objections at the fairness hear-
ing, the district court should have ordered discovery with respect to his
argument that his interests were not adequately represented because class
counsel and the class representatives had conflicts of interest. We have
previously stated, however, in the context of objecting named plaintiffs
who were appealing a class action settlement, that"[w]hile [the court]
should extend to any objector to the settlement leave to be heard, to
examine witnesses and to submit evidence on the fairness of the settle-
ment, it is entirely in order for the trial court to limit its proceedings to
whatever is necessary to aid it in reaching an informed, just and reasoned
decision." Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975)
(internal quotation marks omitted). In other words,"[s]o long as the
record before it is adequate to reach an intelligent and objective opinion
of the probabilities of ultimate success should the claim be litigated and

                  13
the district court's denial of Devlin's motion to intervene.11
                                                            11

III.

We next address Devlin's challenge to the class settlement. As a
threshold matter, we first must address whether Devlin has standing
to challenge the merits of the settlement on appeal even though he
failed successfully to intervene below. See Coyne & Delany Co. v.
Selman, 98 F.3d 1457, 1464 n.6 (4th Cir. 1996) ("Because the issue
of standing . . . is jurisdictional in nature, we decide it first.").

Devlin asserts that he has standing to challenge the settlement by
_________________________________________________________________
form an educated estimate of the complexity, expense and likely duration
of such litigation and all other factors relevant to a full and fair assess-
ment of the wisdom of the proposed compromise, it is sufficient." Id.
(internal quotation marks and alterations omitted). In the present case,
the district court thoroughly considered the fairness and adequacy of the
settlement, and it had heard evidence not only in this case but from prior
related cases as well. Thus, it was informed as to the quality of represen-
tation, the issues at hand, and the concerns of the objecting participants.
Cf. In re Jiffy Lube Securities Litigation, 927 F.2d 155, 159 (4th Cir.
1991) ("Although this settlement was reached so early in the litigation
that no formal discovery had occurred, the court found that documents
filed by the plaintiffs and evidence obtained through informal discovery
yielded sufficient undisputed facts to support the extent of JLI's insol-
vency and the difficulties plaintiffs would have in proving fraudulent
intent under both federal and state securities laws.").
11 Having concluded that the district court did not abuse its discretion
in denying Devlin's motion to intervene, we also conclude that the dis-
trict court did not err in denying as moot his motions for preliminary
injunction, to strike evidence, and to disqualify counsel, which accompa-
nied his motion to intervene. See Retired Chicago Police Ass'n v. City
of Chicago, 7 F.3d 584, 596 (7th Cir. 1993) (noting in class action that
"[t]he district court recognized that its denial of intervention mooted the
putative interveners' other motions"); cf. Houston General Ins. Co. v.
Moore, 193 F.3d 838, 839 (4th Cir. 1999) (affirming non-class-action
case in which "[t]he district court denied Beaumont's motion to inter-
vene, thus rendering the motion to vacate the underlying judgment
moot").

                  14
virtue of his objections at the fairness hearing and his unsuccessful
attempt to intervene. The Trustees argue that Devlin was not a named
party to the action because he failed to intervene and therefore, he
cannot appeal the merits of the settlement. Courts have divided on
whether a class member who objects but is denied intervention has
standing to appeal the merits of the class action settlement. Some
courts require successful intervention before a non-named class mem-
ber may challenge the merits of a class settlement on appeal. See Fel-
zen v. Andreas, 134 F.3d 873, 874-75 (7th Cir. 1998) (stating, in a
shareholder case, that an attempt to intervene is not enough to confer
standing and abrogating its former rule that class members and stock-
holders could appeal without intervening), aff'd by equally divided
Court, 119 S. Ct. 720 (1999); Cook v. Powell Buick, Inc., 155 F.3d
758, 761 (5th Cir. 1998) (stating, in case where would-be intervenors
appealed both the denial of intervention and the judgment approving
the settlement, that "[i]t is well-settled . . . that nonnamed class mem-
bers of a certified class may not appeal the final judgment in a class
action. Because the proposed intervenors were denied leave to inter-
vene and, thus, never obtained the status of party litigants in this suit,
we must dismiss their appeal as to all issues except the denial of their
motion to intervene."); Gottlieb v. Wiles, 11 F.3d 1004, 1008-09 (10th
Cir. 1993) (requiring actual party or intervener status for standing and
stating that "[p]ermitting unnamed class members to pursue an appeal
contrary to the wishes of the named class representatives would effec-
tively substitute the unnamed members for the certified class repre-
sentatives"); see also Guthrie v. Evans, 815 F.2d 626, 628-29 (11th
Cir. 1987) (describing reasons that individual non-named class mem-
bers should not have standing to appeal a final judgment binding on
the class members).1212 As articulated by the Sixth Circuit, "a mere vol-
_________________________________________________________________
12 These courts also point to the Supreme Court's decision in Marino
v. Ortiz, 484 U.S. 301 (1988) (per curiam). In Marino, the Supreme
Court addressed in a non-class action whether police officers who were
not parties could challenge a consent decree settling a Title VII lawsuit
against the City of New York where the officers had objected to the set-
tlement at the fairness hearing but had not moved to intervene either on
appeal or before the district court. The Court affirmed the Court of
Appeals for the Second Circuit's conclusion that"because petitioners
were not parties to the underlying lawsuit, and because they failed to
intervene for purposes of appeal, they may not appeal from the consent
decree approving that lawsuit's settlement." Id. at 304. In so holding, the

                  15
untary appearance to state or file objections is an insufficient basis for
standing to appeal," although "a non-named class member has stand-
ing to appeal a settlement order if he has formally intervened in the
_________________________________________________________________

Court reiterated the rule that "only parties to a lawsuit, or those that prop-
erly become parties, may appeal an adverse judgment" and noted that
"[t]he Court of Appeals suggested that there may be exceptions to this
general rule, primarily when the nonparty has an interest that is affected
by the trial court's judgment. We think the better practice is for such a
nonparty to seek intervention for purposes of appeal ; denials of such
motions are, of course, appealable." Id. (internal quotation marks omitted
and emphasis added).

The Seventh Circuit, in Felzen v. Andreas, 134 F.3d 873 (7th Cir.
1998), aff'd by equally divided Court, 119 S. Ct. 720 (1999), reads
Marino broadly to support its conclusion that a class member must for-
mally become a party to appeal the final decision in derivative or class
action litigation. See id. at 875-77. Neither the Tenth Circuit's decision
in Gottlieb v. Wiles, 11 F.3d 1004 (10th Cir. 1993), nor the Eleventh Cir-
cuit's decision in Guthrie v. Evans, 815 F.2d 626 (11th Cir. 1987), relies
upon Marino; rather, these courts rely upon practical policy concerns
underlying Federal Rule of Civil Procedure 23 to conclude that success-
ful intervention is a prerequisite to appellate standing. The Third Circuit
has distinguished Marino on the grounds that Marino did not involve
members of a class action who were objecting to a class settlement and
that the plaintiffs in Marino had not attempted to intervene below,
although they had objected to the consent decree at a hearing before the
district court. See Bell Atlantic Corp. v. Bolger, 2 F.3d at 1307 (recogniz-
ing Marino's holding that generally only parties may appeal but stating
that "it is not settled whether an objecting member of the class or deriva-
tive litigation who is not a named party may appeal the court's approval
of the compromise"); cf. also Kaplan v. Rand , 192 F.3d 60, 67-68 (2d
Cir. 1999) (rejecting the Seventh Circuit's broad reading of Marino in
Felzen); Shults v. Champion Int'l Corp., 35 F.3d 1056, 1061 (6th Cir.
1994) (recognizing that "Marino addressed the standing to appeal of non-
parties and not . . . of non-representative members of a class or derivative
suit," but concluding that "Marino supports the notion that persons who
are not proper parties should overcome some additional hurdle before
attaining, for purposes of appeal, party status" (emphasis added)). We
agree with those courts that have declined to apply Marino in the context
of a non-named class member seeking to appeal from the final judgment
in a class action.

                   16
action" or "if a motion to intervene, which is then appealed, should
have been granted." See Shults v. Champion Int'l Corp., 35 F.3d
1056, 1061 (6th Cir. 1994). Other courts, by contrast, broadly permit
non-named class members to appeal the merits of a class settlement
where they objected or tried to intervene below. See In re PaineWeb-
ber Inc. Ltd. Partnerships Litigation, 94 F.3d 49, 53 (2d Cir. 1996)
(stating that individual non-named members of the class can appeal
the district court's approval of the settlement as unfair "if they
objected to the proposed settlement at the Rule 23 hearing"); Car-
lough v. Amchem Prods., 5 F.3d 707, 710 (3d Cir. 1993) (stating that
the district court's denial of a motion to intervene is not immediately
appealable because "the objecting class members will be able to
appeal from any final order entered in the district court"); see also
Marshall v. Holiday Magic, Inc., 550 F.2d 1173, 1176 (9th Cir. 1977)
(stating that "[a]s members of the class, their legal rights are affected
by the settlement and they have standing to sue"). We have not previ-
ously addressed this issue in a published decision. 13

Those courts that have required actual intervention as a prerequisite
to standing generally have relied upon the following rationale, first
articulated by the Eleventh Circuit in Guthrie :
_________________________________________________________________

13 In the non-class action context, we have stated that

        persons who are neither original parties to, nor intervenors in,
        district court proceedings ordinarily may not appeal a judgment
        of the district court, [t]his rule . . . is not without exception. For
        example, a person who [1] has an interest in the cause litigated
        and [2] has participated in the proceedings actively enough to
        make him privy to the record may appeal despite the fact that he
        was not named in the complaint and did not intervene.

Davis v. Scott, 176 F.3d 805, 807 (4th Cir. 1999) (internal quotation
marks omitted). But see Gottlieb v. Wiles, 11 F.3d 1004, 1007 (10th Cir.
1993) (stating that because "Rule 23 was intended to promote the effi-
cient resolution of claims in cases involving multiple parties with similar
claims, to eliminate repetitious litigation, and to avoid inconsistent judg-
ments . . . . [c]ases addressing standing in other contexts are therefore
inapplicable," including cases permitting non-parties in non-class actions
to appeal where they have interests in the litigation).

                   17
        There are essentially three reasons for holding that individ-
        ual, non-named, class members do not have standing to
        appeal a final judgment binding on the class members. First,
        such individuals cannot represent the class absent the proce-
        dures provided for in Rule 23 of the Federal Rules of Civil
        Procedure. Second, class members who disagree with the
        course of a class action have available adequate procedures
        through which their individual interests can be protected.
        Third, class actions could become unmanageable and non-
        productive if each member could individually decide to
        appeal.

Guthrie, 815 F.2d at 628. The Tenth Circuit in Gottlieb explained that

        Rule 23 was intended to promote the efficient resolution of
        claims in cases involving multiple parties with similar
        claims, to eliminate repetitious litigation, and to avoid
        inconsistent judgments. To that end, the Rule elaborates
        comprehensive procedures to be followed in class actions.
        These procedures represent a careful balancing of the need
        for efficiency with the need to ensure adequate protection
        for the individual members of the class, factors not present
        in non-class action contexts.

Gottlieb, 11 F.3d at 1007 (internal citation omitted). In essence, these
courts have reasoned that permitting non-named class members to
appeal absent successful intervention fragments the class by allowing
individual class members to relitigate the action without having to
show that they are capable of fairly and adequately representing the
class. See id. at 1008. These courts also note that "[s]ince a denial of
a motion to intervene of right is immediately appealable, the interests
of the unnamed class members are adequately protected." Id. at 1008-
09. Thus, "the policy underlying class actions under Rule 23 is best
served by requiring an unnamed class member in a class action under
Rule 23 to move formally to intervene and to be granted intervenor
status in order to gain standing to appeal the adequacy of the settle-
ment." Gottlieb, 11 F.3d at 1012. In sum, the formal intervention
requirement is predicated upon concerns of adequate representation,
avoiding fragmentation of the class, and the existence of adequate
procedural protections.

                  18
Those courts that permit unnamed class members to appeal where
they have objected below or unsuccessfully tried to intervene rely
upon the rationale that "small claimants who could not litigate their
claims absent the class action mechanism could be left with `equally
unpalatable alternatives -- accept either nothing at all [by opting out]
or a possible unfair settlement [by opting in but lacking standing to
appeal].'" Bell Atlantic, 2 F.3d at 1309 (quoting Ace Heating &
Plumbing Co. v. Crane Co., 453 F.2d 30, 33 (3d Cir. 1971)).14
                                                           14 Like-
wise, these courts have been concerned with collective action prob-
lems and "agency costs":

       Frequently, in class or derivative litigation the number of
       clients is large and the individual injuries small (though, of
       course, when aggregated they can be and often are quite
       large). Courts and commentators have long recognized the
       "agency costs" inherent in class and derivative actions
       where the client, as principal, is neither well-situated nor
       adequately motivated to closely monitor and control the
       attorney, his agent. Shareholders with well-diversified port-
       folios or small holdings lack the incentive and information
       to police settlements -- the costs of policing typically out-
       weigh any pro rata benefits to the shareholder.

Id. (internal footnotes omitted). These collective action and agency
costs are exacerbated by informational constraints inherent in class
actions, and, as a result, "[t]he effort to obtain court approval entails
the suspension, if not termination, of hostilities. In assessing settle-
ments of representative actions, judges no longer have the full benefit
of the adversarial process." Id. at 1310. Thus, "[t]he parties can be
expected to spotlight the proposal's strengths and slight its defects. In
such circumstances, objectors play an important role by giving courts
access to information on the settlement's merits." Id.1515 In sum,
_________________________________________________________________
14 Bell Atlantic Corp. v. Bolger , 2 F.3d 1304 (3d Cir. 1993), addressed
the question of appellate standing in a shareholder derivative suit. How-
ever, the Third Circuit assumed for the purposes of its analysis that the
same "rules apply to objector appellate standing in class and derivative
suits." Id. at 1307 n.4.
15 The court in Bell Atlantic Corp. v. Bolger, 2 F.3d 1304 (3d Cir.
1993), also pointed to the risk that

                  19
        [g]iven the agency, collective action, and information prob-
        lems inherent in settlements of derivative litigation, and the
        broad view of objector standing embodied in Ace , we con-
        clude [that the non-named plaintiff who objected below] had
        standing to appeal the district court order approving the set-
        tlement. Assuring fair and adequate settlements outweighs
        concerns that non-intervening objectors will render the rep-
        resentative litigation "unwieldy." It is sufficient that [the
        non-named plaintiff] attended the settlement hearing and
        voiced before the district court the same objections he now
        raises before us on appeal.

Id. (emphasis added).

A crucial difference between the approach of the majority of
courts, as first articulated in Guthrie, and that of the minority of
courts, as articulated in Bell Atlantic, is the way in which the courts
balance class management concerns against fairness concerns. A
majority of courts require successful intervention below as a prerequi-
site to appellate standing because they place a greater emphasis on the
need for efficiency and effective class management, see Gottlieb, 11
F.3d at 1007 (relying upon the purpose of Rule 23 to"promote the
efficient resolution of claims in cases involving multiple parties with
similar claims"), whereas a minority of courts place a greater empha-
sis on the need to ensure the fairness and adequacy of class action set-
tlements, see Bell Atlantic, 2 F.3d at 1309 (expressing concern that
collective action and agency costs fail to ensure fair and adequate set-
tlements).
_________________________________________________________________

        plaintiffs' counsel and the defendants will structure a settlement
        such that the plaintiffs' attorneys' fees are disproportionate to
        any relief obtained for the corporation. Plaintiffs' attorneys and
        the defendants may settle in a manner adverse to the interests of
        the plaintiffs by exchanging a low settlement for high fees. Such
        a risk cautions against creating obstacles to challenging deriva-
        tive action settlement agreements.

Id. at 1310. In the present case, counsel were compensated on an hourly
basis by the Plan and by TCU.

                   20
We agree with the majority of courts that the need for effective
class management and to avoid class fragmentation weighs strongly
in favor of limiting the possibility that last-minute "spoilers" who
were not entitled to intervene below might unduly delay class settle-
ment on appeal. We fail to see how effective class management can
be accomplished if non-named class members who were not entitled
to intervene before the district court can nevertheless usurp the role
of the class representatives and, in effect, act as intervenors by con-
testing the merits of the class settlement on appeal.

We also recognize, however, the importance of ensuring that non-
named class members can appeal the merits of the class settlement
where intervention was wrongfully denied below. With these compet-
ing concerns in mind, we believe that the best approach is that articu-
lated by the Sixth Circuit in Shults:

        a non-named class member has standing to appeal a settle-
        ment order if he has formally intervened in the action
        (indeed, non-parties generally obtain such standing upon
        intervention). However, a non-named party that has not
        been permitted to intervene may also have standing to bring
        a direct appeal if a motion to intervene, which is then
        appealed, should have been granted. A nonnamed party
        may also have standing to appeal if the district court has
        otherwise "summoned" him into court. Of course, as the
        Supreme Court has indicated, "the better practice is . . . to
        seek intervention for purposes of appeal." Marino, 484 U.S.
        at 304, 108 S. Ct. at 588. But a mere voluntary appearance
        to state or file objections is an insufficient basis for standing
        to appeal.

Shults, 35 F.3d at 1061 (emphasis added). We believe that this
approach best balances the need to protect non-named class members
against a wrongful denial of intervention below and the need to pre-
vent nonmeritorious or untimely motions for intervention from unduly
interfering with or delaying class settlement. We therefore hold that
a non-named class member who unsuccessfully moves for interven-
tion below may still have standing to appeal the substance of the class
settlement if he was wrongfully denied intervention. But, where, as
here, intervention was properly denied, the non-named class member

                   21
does not have standing to contest the merits of the class settlement on
appeal.16
       16

The dissent posits that an unnamed class member who objects but
fails successfully to intervene below should be able to appeal the
approval of a class action settlement. While it is true that the settle-
ment affects the unnamed class members' interests, the purpose of
securing class representatives is to ensure that the unnamed class
members' interests are adequately protected. If the unnamed class
member's interests are not adequately protected by the class represen-
tatives, the district court should grant the motion to intervene. Any
unnamed class members whose interests were not adequately pro-
tected by the class representatives and who filed a motion to intervene
that was wrongfully denied will be afforded the opportunity to appeal
the class settlement. Thus, our rule strikes the appropriate balance
between the dissent's concern over fairness to unnamed class mem-
bers and concerns over efficiency and effective class management.

Additionally, merely requiring unnamed class members to object to
the settlement as a prerequisite to their right to appeal does not ade-
quately protect concerns about efficiency and effective class manage-
ment because if the district court does not agree with the objections
of the unnamed class members, it will proceed to approve the class
settlement. Allowing appeals from each unnamed class member after
approval of the class settlement implicates the precise management
and efficiency concerns with which the class action system is con-
cerned. Indeed, the facts of the present case provide an almost para-
digmatic example of the "spoiler" effect that would follow from the
minority view espoused by the Second, Third, and Ninth Circuits;
_________________________________________________________________
16 Although the dissent argues that class members have standing to
object to the settlement at the district court and that "[i]t is inconsistent
with due process to deny the same class member standing to appeal the
settlement order after he has exercised his right to object in district
court," (Dissent, at 30), our decision does not deny standing to a non-
intervenor who seeks to appeal the denial of a right to object to the settle-
ment at the fairness hearing. See supra, note 10 (discussing Devlin's
argument that the district court failed to order discovery to resolve his
objection at the fairness hearing that his interests were not adequately
represented).

                  22
here, Devlin sat on the sidelines while the class settlement was
crafted, despite knowing for months that his interests were at stake.
Devlin then objected and sought to intervene at nearly the last
moment, at a point and time at which, as the district court recognized,
acceptance of his objections "might [have] ma[de] it impossible to
achieve any settlement at all no matter how, no matter how much it
would be in everybody's interest to achieve it." (J.A. at 2784.)
Accordingly, because the district court did not abuse its discretion in
denying Devlin's untimely motion for intervention, Devlin does not
have standing to challenge the merits of the class settlement on appeal.17  17
_________________________________________________________________
17 We note that one of the bases for Devlin's challenge to the class set-
tlement is his assertion that COLA benefits are accrued benefits that
could not be eliminated by amendment without prior notice to and
approval from the Secretary of Labor. See 29 U.S.C.A. § 1054(g)(1)
(West 1999) (providing that "[t]he accrued benefit of a participant under
a plan may not be decreased by an amendment of the plan, other than an
amendment described in section 1082(c)(8) or 1441 of this title"); 20
U.S.C.A. § 1082(c)(8) (West 1999) (providing that "[n]o amendment
described in this paragraph which reduces the accrued benefits of any
participant shall take effect unless the plan administrator files a notice
with the Secretary notifying him of such amendment and the Secretary
has approved such amendment, or, within 90 days after the date on which
such notice was filed, failed to disapprove such amendment."). Because
the Trustees did not follow this procedure, Devlin asserts that the settle-
ment is void insofar as it is based upon illegal consideration. See Collins
v. Seafarer's Pension Trust, 846 F.2d 936, 939 (4th Cir. 1988) ("[T]he
failure to give adequate notice of the amendment and thus to trigger the
requisite determination by the Secretary vitiates the effectiveness of the
amendment.").

Although we do not decide this issue, we note that the nullification of
the 1991 Amendment was ultimately not the product of the 1997 Amend-
ment, but rather was the product of the district court's declaration that
"[t]he amendment to the Plan . . . providing for an automatic cost of liv-
ing adjustment effective January 1, 1991 is null and void as of its adop-
tion and of no force or effect." (Supp. J.A. at 948.) In other words, it was
not a Plan amendment that revoked the COLA increases, but rather the
district court's final order declaring the 1991 Amendment void.

We further note that it is at best unclear whether the 1991 COLA
amendment constitutes an accrued benefit for participants such as Devlin
who retired prior to the 1991 Amendment. Although the Seventh Circuit
in Hickey v. Chicago Truck Drivers, Helpers & Warehouse Workers

                   23
IV.

Finally, Devlin argues that the district court erred in enjoining him
from attacking the settlement in the Southern District of New York
because it failed to follow the requirements of Fed. R. Civ. P. 65.
Devlin also argues that the district court failed to require the Trustees
to post a bond and that it impaired Devlin's right of access to the
courts. In addition, Devlin asserts that his conduct in New York did
not constitute a collateral attack against the settlement because the
New York case did not relate to the proposed settlement. We review
a district court's grant of a motion under the All Writs Act for an
abuse of discretion. See March v. Kittay, 988 F.2d 498, 500 (4th Cir.
1993).

Under the All Writs Act, 28 U.S.C.A. § 1651(a), a federal court
may enjoin parties before it "from attempting to relitigate decided
issues and to prevent collateral attack of its judgments."18 18 March, 988
_________________________________________________________________
Union, 980 F.2d 465 (7th Cir. 1992), concluded that COLA benefits are
accrued benefits, id. at 468, it did not address whether COLA benefits
are accrued benefits with respect to plan participants who retired prior to
the implementation of the COLA benefits. Cf. Isby v. Bayh, 75 F.3d
1191, 1196-97 (7th Cir. 1996) (stating that the court's focus in determin-
ing whether to accept a proposed settlement should be "upon the general
principles governing approval of class action settlements" and that the
court "must not decide unsettled legal questions" (internal quotation
marks omitted)); cf. also Flinn v. FMC Corp., 528 F.2d 1169, 1172-73
(4th Cir. 1976) (stating that the trial court should not transform the settle-
ment hearing into "a trial or rehearsal for trial," nor should it "reach any
dispositive conclusions on the admittedly unsettled legal issues in the
case" (internal quotation marks omitted)).
18 28 U.S.C.A. § 1651 provides that

        (a) The Supreme Court and all courts established by Act of Con-
        gress may issue all writs necessary or appropriate in aid of their
        respective jurisdictions and agreeable to the usages and princi-
        ples of law.

        (b) An alternative writ or rule nisi may be issued by a justice or
        judge of a court which has jurisdiction.

28 U.S.C.A. § 1651 (West 1994).
24
F.2d at 500. Federal Rule of Civil Procedure 65(d) provides that
"[e]very order granting an injunction . . . shall set forth the reasons
for its issuance; shall be specific in its terms; shall describe in reason-
able detail, and not by reference to the complaint or other document,
the act or acts sought to be restrained." Fed. R. Civ. P. 65(d). "These
terms are mandatory and must be observed in every instance." Alberti
v. Cruise, 383 F.2d 268, 271-72 (4th Cir. 1967)."The specificity pro-
visions of Rule 65(d) are no mere technical requirements." CPC Int'l,
Inc. v. Skippy Inc., 214 F.3d 456, 459 (4th Cir. 2000) (internal alter-
ations and quotation marks omitted). Rather, Rule 65(d) "was
designed to prevent uncertainty and confusion on the part of those
faced with injunctive orders, and to avoid the possible founding of a
contempt citation on a decree too vague to be understood. Id. "More-
over, without specificity, appellate review of an injunctive order is
greatly complicated, if not made impossible. Rule 65(d) thus serves
the twin purposes of providing fair notice of what an injunction
requires and of facilitating appellate review." Id.

In the present case, Devlin filed a motion to alter or amend in the
Southern District of New York in which he alleged that the District
of Maryland's refusal to allow him to intervene

        constitute[d] extraordinary circumstances that both were
        clearly erroneous and . . . caused a manifest injustice to
        plaintiffs (a) by depriving plaintiffs of constitutional rights
        including due process rights, and the right of access to fed-
        eral courts . . . and (b) by depriving them of their right to
        litigate their age discrimination claims before a jury . . . in
        a court of competent jurisdiction that is accessible and avail-
        able to them, notwithstanding their limited financial
        resources, and by counsel of their own choosing.

(Supp. J.A. at 1040-41.) The district court granted the Trustee's
motion under the All Writs Act, ordering Devlin"to dismiss the pend-
ing action in the Southern District of New York" and enjoining Dev-
lin and "all members of the defendant class . . . from making any
filing in any forum against any person, including counsel in this case
or their law firms, that raises issues encompassed within the settle-
ment of this action or that directly or collaterally attacks the settle-

                   25
ment of this matter, except in this Court or on appeal from the Orders
of this Court." (Supp. J.A. at 129-30.)

Devlin argues that the district court's All Writs Act injunction fails
to satisfy Rule 65 because the injunction does not adequately set forth
the reasons for its issuance.19   19 We must determine, therefore, whether
Rule 65 applies to an All Writs Act injunction issued in aid of the dis-
trict court's jurisdiction. We conclude that it does; indeed, we have
previously analyzed the two together in affirming a district court's
issuance of an injunction, although we have not explicitly held that
an All Writs Act injunction is invalid where it fails to satisfy Rule 65.
See March, 988 F.2d at 500 ("[T]he district judge did not abuse her
discretion, but rather acted within her authority under the All Writs
Act . . ., as well as, the Federal Rules of Civil Procedure, Rule 65.");
see also Florida Med. Assoc. v. U.S. Dept. of Health, Educ. &
_________________________________________________________________
19 Relying upon Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d
411 (4th Cir. 1999), Devlin also argues that the injunction is defective
because Rule 65(c) requires that the district court fix a bond when it
grants an injunction. See id. at 421 (requiring that the "district court . . .
fix a bond whenever it grants a preliminary injunction or restraining
order"). The district court did not require the Trustees to post a bond of
any amount prior to issuing the injunction. However, the structure and
plain text of Rule 65 make clear that the district court was not required
to order the Trustees to post a bond pursuant to Rule 65(c). Although the
title of Rule 65 applies generally to all injunctions, Rule 65(c) only
applies to "restraining order[s]" and"preliminary injunction[s]." Com-
pare Fed. R. Civ. P. 65(c) (providing that "[n]o restraining order or pre-
liminary injunction shall issue except upon the giving of security by the
applicant" (emphasis added)) with Fed. R. Civ. P. 65(d) ("Every order
granting an injunction and every restraining order shall set forth the rea-
sons for its issuance . . . . " (emphasis added)). Because Rule 65 clearly
differentiates between preliminary injunctions and injunctions for pur-
poses of Rule 65(c), and because this injunction does not qualify as a
preliminary injunction, we conclude that the injunction is not subject to
Rule 65(c)'s bond requirement. We further note if the district court were
required to comply with Rule 65(c)'s bond requirement as a prerequisite
to an All Writs Act injunction, its ability to protect its own jurisdiction
would be tied to a party's ability to post a bond. As a result, the district
court would be rendered powerless to protect its own jurisdiction where
the party is unable to post a bond.

                   26
Welfare, 601 F.2d 199, 202 (5th Cir. 1979) (stating that "the All Writs
Act does not free a district court from the restraints of Rule 65.");
Wood v. Santa Barbara Chamber of Commerce, 705 F.2d 1515, 1525
(9th Cir. 1983) (finding that injunction against relitigation, issued
under the All Writs Act, "is specific enough to satisfy the require-
ments of Federal Rule of Civil Procedure 65(d)"). But see In re Johns-
Manville Corp., 27 F.3d 48, 49 (2d Cir. 1994); In re Baldwin-United
Corp., 770 F.2d 328, 338 (2d Cir. 1985) ("While the issuance of the
injunction here did not comply with the requirements that [Rule 65]
prescribes for the issuance of preliminary injunctions, this is not a
fatal defect."). The Fifth Circuit in Florida Medical Association
explicitly concluded that Rule 65 applies to All Writs Act injunctions,
reasoning that "[w]hile the All Writs Act empowers a district court to
fashion extraordinary remedies when the need arises, it does not
authorize a district court to promulgate an ad hoc procedural code
whenever compliance with the Rules proves inconvenient. . . . Rule
65 provides sufficient protection for the jurisdiction of the district
court." Florida Med. Assoc., 601 F.2d at 202. In other words, the Fifth
Circuit saw no reason to distinguish between All Writs Act injunc-
tions and other injunctions that must comply with Rule 65. We agree.
Notably, we have previously stated that Rule 65(d)"applies generally
to equitable decrees compelling obedience under the threat of con-
tempt." See Skippy, 214 F.3d at 459 (internal quotation marks and
alterations omitted). This broad language informs our conclusion that
Rule 65 applies to injunctions issued under the All Writs Act because
an All Writs Act injunction, like any other injunction, compels obedi-
ence under the threat of contempt. An All Writs Act injunction like-
wise implicates the same twin purposes of providing fair notice of
what an injunction requires and of facilitating appellate review. Id.

Having concluded that Rule 65 applies to All Writs Act injunc-
tions, we next must determine whether the district court's injunction
in this case complies with Rule 65. Although we are reluctant to
impose unnecessary obstacles on the district court's ability to deci-
sively protect its jurisdiction from collateral attack, particularly
where, as here, it is clear that Devlin was seeking to undermine the
district court's approval of the class settlement, we nevertheless con-
clude that the district court's injunction fails to satisfy Rule 65
because the injunction fails to set forth adequate reasons for its issu-

                  27
ance.20
     20 We therefore remand the district court's injunction under the
All Writs Act for further clarification.21
                                        21

V.

In conclusion, the district court did not abuse its discretion in deny-
ing Devlin's motion to intervene, and, thus, Devlin does not have
standing to contest the merits of the class settlement on appeal. We
reverse and remand the district court's All Writs Act injunction pro-
hibiting Devlin from attacking the settlement in another jurisdiction
because the district court did not adequately set forth its reasons for
the injunction.

AFFIRMED IN PART, REVERSED
IN PART, AND REMANDED

MICHAEL, Circuit Judge, concurring in part and concurring in the
judgment:

The only fair rule gives the right of appeal to an unnamed class
member who objects to a settlement in district court. This rule, which
_________________________________________________________________
20 The district court relied upon the conclusory statement that it is
"upon finding that an injunction is necessary and appropriate in aid of
this Court's jurisdiction." (Supp. J.A. at 129.) The district court did
orally set forth its reasons at the hearing. (Supp. J.A. at 938-41 ("The
case in New York right now is absolutely an attack on this litigation and
the settlement. It is not simply a derivative case seeking to increase
assets of the plan.").)
21 Devlin also argues that the district court improperly impaired his
access to the courts. We note, however, that the injunction explicitly
leaves Devlin the option of pursuing an action in the District of Mary-
land, and he is not precluded from litigating in any court any matter not
connected with this litigation. Thus, we fail to see how the district court
has improperly impaired Devlin's access to the court system. Likewise,
although Devlin argues that his post-injunction motion, filed five days
after the injunction, was not an attack on the settlement, his post-
injunction motion clearly invites the Southern District of New York to
undermine the basis for the District of Maryland's approval of the settle-
ment. We have no difficulty concluding that Devlin's motion was an
attack on the District of Maryland's judgment.

                  28
is steeped in tradition and followed in three of our circuits, does not
burden the class action system. I therefore respectfully disagree with
the majority's decision, stated in part III of its opinion, that an object-
ing class member who does not intervene lacks standing to appeal a
settlement order. Nevertheless, because I otherwise agree with the
majority, I concur in the judgment and in parts I, II, and IV of the
court's opinion.

I.

An unnamed class member has the right to object in district court
to a proposed class action settlement. See Gould v. Alleco, 883 F.2d
281, 284 (4th Cir. 1989); 7B Charles Alan Wright et al., Federal
Practice and Procedure § 1797, at 376 (2d ed. 1998). Typically, the
unnamed class member may file written objections and appear at the
fairness hearing to contest the reasonableness of the proposed settle-
ment. See 2 Herbert Newberg & Alba Conte, Newberg on Class
Actions § 11.56, at 11-139 (3d ed. 1992). Although a district court has
considerable leeway in controlling the course and scope of fairness
proceedings, an objector is generally entitled "to be heard, to examine
witnesses and to submit evidence on the fairness of the settlement."
Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975). The rights
of an unnamed class member who objects to a settlement should not
be cut off as he walks out the door of the district court. Indeed, better
reasoned precedent holds that an unnamed, objecting class member
has standing to appeal a district court order approving a class action
settlement. See In re PaineWebber, Inc. Ltd. P'ships Litig., 94 F.3d
49 (2d Cir. 1996); Bell Atl. Corp. v. Bolger, 2 F.3d 1304 (3d Cir.
1993); Marshall v. Holiday Magic, Inc., 550 F.2d 1173 (9th Cir.
1977); see also 7B Wright et al., supra , § 1797, at 360-61 ("Of
course, if the class member appears in response to the notice and puts
forth his objections, he can attack the dismissal or compromise [of the
class action] on appeal from the entry of the final judgment."). The
rule that allows an unnamed class member to appeal a settlement
order is rooted in early American equity jurisprudence. Under the old
equity rules, cases could be brought by representative parties: when
"parties are exceedingly numerous, and it would be impracticable to
join them . . . the court will not insist upon their being made parties;
but will dispense with them, and proceed to a decree." Joseph Story,
Commentaries on Equity Pleadings § 94 (10th ed. 1892). And, those

                   29
"who are not directly made parties" have the right to "come in under
the decree, and take the benefit of it, or show it to be erroneous, or
entitle themselves to a rehearing." Id.§ 96. In other words, if an
unnamed party was bound by the decree, he had the right to take an
appeal. Today, it is still fair and efficient to allow an unnamed class
member to appeal an order approving a class settlement, as long as
he has presented his objections in district court.

First, the unnamed class member's legal rights are affected by the
order approving the settlement. This gives the class member standing
to object to the settlement in district court. See Petrovic v. Amoco Oil
Co., 200 F.3d 1140, 1153 (8th Cir. 1999) (holding that an unnamed
class member has a due process right to object at the fairness hear-
ing). It is inconsistent with due process to deny the same class mem-
ber standing to appeal the settlement order after he has exercised his
right to object in district court. Cf. Philips Petroleum Co. v. Shutts,
472 U.S. 797, 812 (1985) (noting that an unnamed class member has
a due process right "to be heard and participate in [class action] litiga-
tion" in state court).

Second, the unnamed class member, as a prerequisite for appeal,
must state his objections to the settlement in district court. The class
representatives and the defendants thus face potential appeals only
from those unnamed class members whose objections are denied in
district court. In most instances an objector will have little incentive
to appeal because the projected expenses will outweigh the potential
for convincing the appeals court that the district court abused its dis-
cretion in approving a settlement after considering the objector's con-
cerns.

Third, affording unnamed class member-objectors the right to
appeal serves to encourage fair settlements in class action cases. As
the Third Circuit has said, class actions present the risk that

        [p]laintiffs' attorneys and the defendants may settle in a
        manner adverse to the interests of the plaintiffs by exchang-
        ing a low settlement for high fees. . . . The effort to obtain
        court approval entails the suspension, if not termination, of
        hostilities. In assessing settlements of representative actions,
        judges no longer have the full benefit of the adversarial pro-

                   30
        cess. In seeking court approval of their settlement proposal,
        plaintiffs' attorneys' and the defendants' interests coalesce
        and mutual interest may result in mutual indulgence. The
        parties can be expected to spotlight the proposal's strengths
        and slight its defects. In such circumstances, objectors play
        an important role by giving courts access to information on
        the settlement's merits.

Bell Atl. v. Bolger, 2 F.2d 1304, 1310 (3d Cir. 1993) (footnote and
citations omitted). Moreover, when everyone involved-- the class
representatives, the defendants, the lawyers, and even the trial judge
-- knows that an objector has the right to appeal, it stands to reason
that a settlement proposal will be designed and scrutinized with more
care.

Fourth, we have not been presented with any evidence that objector
appeals have gummed up the works in the circuits (the Second, Third,
and Ninth) where they are expressly allowed. Class action litigation
is plenteous in the district courts in these circuits, and there is no indi-
cation that the circuit courts have been faced with an unmanageable
avalanche of appeals by objectors to class action settlements. Nor is
there any indication that plaintiffs are reluctant to become class repre-
sentatives or that plaintiffs' lawyers are reluctant to file class actions
because unnamed, objecting class members have the right to appeal.
In short, the objector appeal right does not appear to be causing the
class management and fragmentation problems that worry the major-
ity.

Fifth, the rule authorizing objector appeals actually promotes effi-
ciency in the class action system. For example, the unnamed Rule
23(b)(3) class member who knows he has the right to appeal is less
likely to opt out of the class because he will have the opportunity,
after objecting, to appeal any settlement order he regards as unfair. In
addition, the availability of appellate review of the denial of a class
member's objections will lessen the possibility of collateral attacks on
settlement orders. See, e.g., Walker v. City of Mesquite, 858 F.2d
1071, 1075 (5th Cir. 1988) (recognizing that unnamed class members
may "challenge the adequacy of class representation . . . by filing a
separate lawsuit for that purpose"). With the right to appeal in place,
a disgruntled class member will have more incentive to pursue his

                   31
objections in the core action instead of waiting to launch a collateral
attack on the judgment in separate litigation.

Finally, the majority's approach -- requiring an unnamed class
member to formally intervene before he can appeal-- is unduly bur-
densome to class members and creates its own inefficiencies. As the
majority notes, an intervention application must be timely. See Fed.
R. Civ. P. 24(a). Yet the majority fails to recognize that most
unnamed class members receive very little information about their
case as it goes along. See Jonathan R. Macey & Geoffrey P. Miller,
The Plaintiffs' Attorney's Role in Class Action and Derivative Litiga-
tion: Economic Analysis and Recommendations for Reform, 58 U.
Chi. L. Rev. 1, 20 (1991). Indeed, most unnamed class members do
not realize that they might have an objection until they receive notice
of the fairness hearing at the end of the litigation. This lack of infor-
mation makes it difficult for unnamed class members to make timely
decisions to seek intervention in an effort to protect their interests.
The intervention requirement also has the potential to waste judicial
resources, and it will not lead to quicker resolution of cases. The
intervention requirement will place more work on the district courts
who will have to deal with motions to intervene in addition to the fair-
ness proceedings. Of course, if intervention motions are denied, the
unnamed class members will be able to appeal the denials. The inter-
vention alternative adopted by the majority therefore does nothing to
take care of its concern about "delay[ing] class settlement on appeal."
Ante at 21. At bottom, the majority's approach forces costly interven-
tion motions, creates more work for the district courts, produces about
the same amount of work for the court of appeals, and delays final
resolution without providing any meaningful benefit. On the other
hand, a rule that allows objecting, unnamed class members to appeal
keeps the focus strictly on the merits, that is, whether the settlement
is fair and reasonable.

I firmly but respectfully disagree with the majority's intervention
requirement that denies appeal rights to unnamed class members. Giv-
ing unnamed, objecting class members the right to appellate review
is much better insurance against unfair class action settlements. The
latter approach appears to be working in three of our busiest circuits,
and it will work here, too.

                  32
II.

I now turn to how I would deal with Robert Devlin's appeal, which
is before us. The district court denied his motion to intervene as
untimely, and I (like the majority) would affirm that ruling. I, of
course, disagree with the majority's decision that Devlin lacks stand-
ing to appeal the order approving the settlement agreement. Because
Devlin filed objections to the proposed settlement in the fairness pro-
ceedings, I would hold that he has standing to appeal. Nevertheless,
after considering the merits, I would affirm the district court's order
approving the settlement. As the majority points out, the "district
court thoroughly considered the fairness and adequacy of the settle-
ment," ante at 14 n.10, giving careful consideration to Devlin's objec-
tions. Devlin objected to the settlement because it nullified the 1991
COLA amendment. The COLA amendment had the effect of substan-
tially increasing benefits to participants who retired before January 1,
1991. Because the removal of the COLA reduced the retirement bene-
fits of pre-1991 retirees, Devlin argued that the settlement was unfair
in that it adversely affected the pre-1991 retiree subclass. The district
court found, however, that restoration of the COLA would jeopardize
the viability of the retirement plan and would compromise the inter-
ests of the pre-1991 retiree subclass and the active subclass. The court
concluded that Devlin's position "was absolutely destructive of every-
body's rights and interests" and would "steer the ship onto the rocks."
A review of the record of the fairness proceedings reveals that the dis-
trict court fully analyzed the proposed settlement for fairness and ade-
quacy in accordance with the Jiffy Lube factors. See In re Jiffy Lube
Sec. Litig., 927 F.2d 155, 159 (4th Cir. 1991). The district court's
decision to approve the settlement was well within its discretion.

                  33